Citation Nr: 0831107	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  08-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for dermatitis of the hands, secondary to Agent 
Orange exposure; and, if so, whether entitlement to service 
connection for this condition is warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The veteran's active duty includes periods from April 1951 to 
December 1952 as well as service in the Republic of Vietnam 
from December 9th to December 18th, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida in which the RO determined that new and 
material evidence sufficient to reopen a previously denied 
claim for service connection for dermatitis of the hands, 
secondary to Agent Orange exposure, had not been received.  
This case has been advanced on the docket.

The Board has determined that new and material evidence 
sufficient to reopen the claim has been received.  The issue 
of entitlement to service connection for dermatitis of the 
hands, secondary to Agent Orange exposure, is being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for further development before readjudicating 
the claim on the underlying merits.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  In a December 1996 decision, the RO in St. Petersburg, 
Florida denied service connection for recurrent rash of both 
hands as a result of exposure to herbicides.  Following 
receipt of notification of that determination, the veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's December 1996 denial 
of service connection for recurrent rash of both hands as a 
result of exposure to herbicides, now claimed as dermatitis 
of the hands, secondary to Agent Orange exposure, includes 
multiple medical opinions indicating a link between current 
disability and exposure to Agent Orange in service.

CONCLUSIONS OF LAW

1.  The RO's December 1996 decision that denied service 
connection for recurrent rash of both hands as a result of 
exposure to herbicides is final.  38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).

2.  The evidence received since the RO's December 1996 
determination is new and material, and the claim for service 
connection for recurrent rash of both hands as a result of 
exposure to herbicides, now claimed as dermatitis of the 
hands, secondary to Agent Orange exposure, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As to the new and material aspect of the veteran's claim for 
entitlement to service connection for dermatitis of the 
hands, secondary to Agent Orange exposure, the Board is 
granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.  

Analysis - New and Material Evidence

Evidence of record at the time of the December 1996 RO 
decision included evidence of a recurrent rash on both hands, 
diagnosed as chronic, severe dermatitis, and a private 
medical opinion linking this condition to past exposure to an 
inhalant irritant or toxin such as Agent Orange.  The RO 
determined that the available medical evidence did not 
support the conclusion that the veteran's recurrent rash of  
both hands was associated with herbicide exposure, and denied 
service connection for recurrent rash of both hands as a 
result of exposure to herbicides.  The veteran did not appeal 
this decision to the Board.  Thus, the RO's decision is 
final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.  

In a statement which was received by the RO in September 
2006, the veteran again raised the issue of service 
connection for dermatitis as a result of exposure to Agent 
Orange.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the December 1996 RO decision, the RO 
concluded there was insufficient evidence to establish 
service connection as it did not link the veteran's 
dermatitis solely to Agent Orange.  Additional evidence 
received since that earlier decision now includes such 
evidence.  Specifically, in September 2006 statements, two 
private physicians opined that the veteran's dermatitis of 
the hands is caused by Agent Orange.  

This medical evidence is clearly probative because, for the 
first time, competent evidence reflects an express medical 
opinion associating the veteran's dermatitis specifically to 
exposure to Agent Orange.  Thus, the Board finds that the 
additional evidence received since the last prior final 
denial of service connection for dermatitis of the hands, 
secondary to Agent Orange exposure raises a reasonable 
probability of substantiating the claim for service 
connection.  This additional evidence is, therefore, new and 
material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).


ORDER

The petition to reopen the claim for service connection for 
dermatitis of the hands, secondary to Agent Orange exposure, 
is granted, subject to further development of the claim on 
remand.


REMAND

The evidence of record includes recent statements by multiple 
physicians which associate the currently-show dermatitis of 
the hands to exposure to Agent Orange in service.  However, 
earlier evidence also reflects the veteran's condition may be 
associated with post-service work as a truck driver.  
Specifically, in a March 1991 private medical report, Dr. M. 
Newman opined that his skin condition was caused by cement 
powder.  Additionally, an April 1991 report by another 
private physician indicated that the dermatitis may be the 
result of contact with the driving wheel or paint.  

Given the numerous and varied private medical findings, the 
Board finds that a VA examination is necessary to determine 
the exact nature, extent, and etiology of the currently-shown 
condition.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination by
an individual with the appropriate 
expertise.  The examiner should be 
provided with the veteran's claims file 
and asked to fully review it.  The 
examiner is asked to characterize any skin 
condition found.  Additionally, the 
examiner is asked to express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any currently-shown skin 
condition is related to service, including 
in-service exposure to Agent Orange.  A 
complete rationale should be provided for 
all opinions expressed, and it is 
requested that the evidentiary basis for 
the response include pertinent references 
to the published conclusions of the 
National Academy of Sciences' Institute of 
Medicine and highlight any agreements or 
disagreements had therewith.  In offering 
this opinion the examiner also should 
reference the earlier private medical 
reports which suggest that the veteran's 
condition may have been related to his 
work as a truck driver.  

2.  Following completion of the above, the 
RO should again review the record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


